Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Grese on 09/06/2022.

The application has been amended as follows (the amendments based on the entered after-final claims listing filed 08/30/2022): 

	In the claims:
	Claim 1, add the word “and” at the end of line 11.
	Claim 14, add the phrase “each opening of” immediately after “wherein” in line 1; replace the word “comprise” in line 2 with “comprises”; replace the phrase “the diameter” in lines 3 and 3 with “the diameters”; and delete the phrase “that of” in line 3.
	Claim 15, replace the phrase “diameter of the” in line 2 with “diameters”; and replace the word “diameter” in line 2 with “diameters”.
	Claim 19, add the phrase “each opening of” immediately after “wherein” in line 1; and replace the word “comprise” in line 2 with “comprises”.
	Claim 20, replace the word “sidewall” in line 2 with “sidewalls”.
	
	Claim 21, replace the word “sidewall” in line 1 with “sidewalls”.

	All of the withdrawn claims depend from an allowed claim.  Accordingly, they are rejoined and examined on the merits, and all pending claims (claims 1-5 and 13-21) are allowed.

	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference is US 5,660,727 to Gleave et al. The prior art references of record, taken alone or in combination, do not anticipate or suggest fairly the limitations of wherein the dispersion device includes a rotating dispersion device and/or the plurality of openings further comprises both smaller openings and larger openings, in combination with the other structural elements as instantly recited. Upon further search no other prior art has been located at the date of this Office action.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715. The examiner can normally be reached M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714